DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/28/2021 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  the Examiner believes the transitional phrase "; and” should have been placed in the second to last limitation of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites an apparatus. Therefore, Step 1 is satisfied for claims 1-20. Step 2A Prong One: The independent claims recites the following: determining that first user profile data of a first user of a relevance scoring service is similar to second user profile data of a second user of the relevance scoring service, the relevance scoring service being configured to assign first relevance scores to first information chunks to be presented to the first user 
In other words, the independent claims relate to determining and scoring users that are similar to each other based on gathered information. These are observations or evaluation and the acts can be practically performed in the human mind, or by a human using a pen and paper, similar to the processes that occurs when a psychologist is evaluating a group of users based on gathered information. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a computing system, processor and non-transitory computer-readable medium does not negate the mental nature of these limitations because the claim here merely uses the computing system, processor and non-transitory computer-readable medium as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further 
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements computing system, processor and non-transitory computer-readable medium. These elements are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  There is no indication in the Specification that the operations recited in claims 1, 8 and 15 invoke any assertedly inventive programming, requiring any specialized computer hardware or other inventive computer components. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the steps used to perform (e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer), Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Muralidhar et al. (US 2017/0132230 A1, also cited on the IDS dated 06/28/2021) hereinafter “Muralidhar”.
With respect to claims 1, 8 and 15, the Muralidhar reference teaches a method, system and non-transitory computer-readable medium, comprising:
see ¶0018, disclosing one or more processors]; and
at least one computer-readable medium encoded with instructions which, when executed by the at least one processor [see ¶0018, disclosing memory], cause the system to:
determine that first user profile data of a first user of a relevance scoring service is similar to second user profile data of a second user of the relevance scoring service [see Abstract, disclosing select candidate news items for recommendation from (a) said news items based upon respective similarity distances to news items included in the user profile or (b) news items included in other user profiles that are identified based upon their respective similarity distances to the user profiles], the relevance scoring service being configured to assign first relevance scores to first information chunks to be presented to the first user based at least part on at least a first portion of first stored behavior data of the first user, the first stored behavior data being indicative of the first user's interactions with second information chunks previously presented to the first user [see ¶0017 and 0065, disclosing the click behavior of users on articles is determined, and used to infer article lifetime; The inferred article lifetime may be used to quantify a notion of content-shelf life of news articles a goal is to select those articles that the user is most likely to engage with as previously discussed in the movie rating example. The recommendation ranking step is applied to this end]; and
in response to determining that the first user profile data is similar to the second user profile data, configure the relevance scoring service to assign see ¶0054, disclosing the core assumption in the above user-based technique is that users who have had similar tastes in the past will continue to have similar tastes in the future; This assumption forms the basis of the collaborative filtering recommendation technique; also, see ¶0065, disclosing a goal is to select those articles that the user is most likely to engage with as previously discussed in the movie rating example; The recommendation ranking step is applied to this end. The ranking procedure, provides for each user uiεU, n news articles in decreasing order of inferred preference where n is a hyper-parameter dependent on the recommendation domain].
With respect to claims 2, 9 and 16, Muralidhar teaches the method, system and non-transitory computer-readable medium of claims 1, 8 and 15, as referenced above.  Muralidhar further teaches use at least the first portion of the first stored behavior data to train a first relevance scoring model to assign the first relevance scores to the first information chunks [see ¶0080-0081, disclosing one of the major challenges in the news recommendation domain is that the user/item interaction matrix C is a binary matrix consisting only of user clicks on articles; A binary matrix may provide a sense of user likes, but no information can be captured regarding user dislikes as there is no notion of negative sentiment of users towards items; Also the degree to which a user likes an item they engaged with is hard to directly infer from the user/item interaction matrix; Such a setting is termed as an implicit feedback recommendation setting; Several approaches have been proposed to overcome this implicit feedback problem and provide quality recommendations; Bayesian Personalization Ranking (BPR) is an approach that may be used to learn from implicit feedback data].
With respect to claims 3, 10 and 17, Muralidhar teaches the method, system and non-transitory computer-readable medium of claims 2, 9 and 16, as referenced above.  Muralidhar further teaches causing the relevance scoring service to use the first relevance scoring model to assign the second relevance scores to the third information chunks [see ¶0116, disclosing it provides a more granular view of user tastes as compared to binary user click vectors previously considered to calculate the user-profile distance matrix Udist].
With respect to claims 4, 11 and 18, Muralidhar teaches the method, system and non-transitory computer-readable medium of claims 2, 9 and 16, as referenced above.  Muralidhar further teaches using at least the second portion of the first stored behavior data to train a second relevance scoring model to assign the second relevance scores to the third information chunks [see ¶0116, disclosing it provides a more granular view of user tastes as compared to binary user click vectors previously considered to calculate the user-profile distance matrix Udist].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muralidhar, further in view of Dupont et al. (US 2012/0137367 A1) hereinafter “Dupont”.
With respect to claims 5 and 12, Muralidhar teaches the method and system of claims 1 and 8, as referenced above.  Muralidhar teaches wherein the third information chunks comprise the notifications [see ¶0010, disclosing in an effort to deliver all the important events in the world to the users fast, news agencies typically publish a vast amount of news content on a daily basis; Vast to such a degree that sifting through all the content manually and selecting content of interest is a challenge for users. This phenomenon leads to the aforementioned “Information Overload.” This serves as the primary motivation of recommendation systems for news content].  Muralidhar does not teach it comprises:
detect events of one or more applications to which the second user has access rights [see ¶0026, disclosing observe or monitor one's personal ecosystem through all available communication channels, including social media such as Facebook or Twitter; Such personal usage would not include a compliance system for example, but could be used to do things such as observe shifts in popularity, influence, stress within one's circle, and other things that are described in this application and in previous ones]; and 
generate notifications concerning the detected events [see ¶0167, disclosing the system continuously raises alerts [305] about behavior flagged as anomalous, for which notifications can be automatically sent to the user; An alert [305] can be a past alert [306] based solely on already analyzed events [100], or a predicted alert [307] based on 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the recommendation system of Muralidhar with the techniques as taught by Dupont.  Doing so would have greatly enhanced Muralidhar by monitoring for changes in news feed and alerting the user by automatically notifying them [Muralidhar, see ¶0167 and 0197].
With respect to claims 6, 13 and 19, Muralidhar teaches the method, system and non-transitory computer-readable medium of claims 1, 8 and 15, as referenced above.  Muralidhar teaches encode second stored behavior data of a plurality of users into feature vectors corresponding to respective ones of the plurality of users [see ¶0094, disclosing for each user, the applicable tag vectors are gathered based upon the news items included in the corresponding user profile; For example, for a particular user having x news items that have been previously clicked on by the user included in his user profile, the tag vectors of each of the x news items may be aggregated for the particular user at operation 208].
Muralidhar teaches the method, system and non-transitory computer-readable medium, as referenced above.
Muralidhar does not teach it comprises:
determine one or more clusters of the feature vectors;
determine, for respective ones of the one or more clusters, cluster-specific profile data, the cluster-specific profile data for the respective clusters being 
determine that the first user profile data is similar to the second user profile data at least in part by identifying a first cluster of the one or more clusters that has cluster-specific profile data that most closely resembles the second user profile data of the second user, wherein a first feature vector for the first user is included in the first cluster.
	However, Dupont teaches it comprises:
determine one or more clusters of the feature vectors [see ¶1320, disclosing these vectors are clustered together using standard clustering techniques or using the continuous clustering component [412]];
determine, for respective ones of the one or more clusters, cluster-specific profile data, the cluster-specific profile data for the respective clusters being based on user profile data of the users whose feature vectors are included in those clusters [see ¶1320, disclosing an actor [220] who expresses negative sentiment is said to have an affinity set of other actors [220] who express similar sentiments on similar topics [144] In one embodiment these groups [225] are computed by associating with each actor [220] a vector with one entry per topic [144] specifying the level of negative sentiment this actor [220] expresses with regard to this topic [144]]; and
determine that the first user profile data is similar to the second user profile data at least in part by identifying a first cluster of the one or more clusters that has cluster-specific profile data that most closely resembles the second user see ¶0937, disclosing people tend to aggregate around their likes, so that clique [255] members will often share similar behavioral traits [295], which can provide supporting evidence for the system's behavioral model [200] construction that an actor [220] matches a particular profile type. In other words, anomalous patterns for this behavioral trait [295] include, but are not limited to, a sudden change in an actor's [220] tendency to form cliques [255], and the inclusion of an actor [220] in one or more cliques [255] around another actor [220] who has previously been flagged--manually or automatically--as suspicious].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the recommendation system of Muralidhar with the techniques as taught by Dupont.  Doing so would have greatly enhanced Muralidhar by determining and/or identifying similar users that share similar behavioral traits.
With respect to claims 7, 14 and 20, Muralidhar teaches the method, system and non-transitory computer-readable medium of claims 1, 8 and 15, as referenced above.  Muralidhar encode stored user profile data of a plurality of users into feature vectors corresponding to respective ones of the plurality of users, the feature vectors including a first feature vector for the first user and a second feature vector for the second user [see ¶0094, disclosing for each user, the applicable tag vectors are gathered based upon the news items included in the corresponding user profile; For example, for a particular user having x news items that have been previously clicked on by the user included in his user profile, the tag vectors of each of the x news items may be aggregated for the particular user at operation 208].
Muralidhar teaches the method, system and non-transitory computer-readable medium, as referenced above.
Muralidhar does not teach it comprises:
determine one or more clusters of the feature vectors; and
determine that the first user profile data is similar to the second user profile data at least in part by determining that the first feature vector is included in a same cluster as the second feature vector.
	However, Dupont teaches it comprises:
determine one or more clusters of the feature vectors [see ¶1320, disclosing these vectors are clustered together using standard clustering techniques or using the continuous clustering component [412]]; and
determine that the first user profile data is similar to the second user profile data at least in part by determining that the first feature vector is included in a same cluster as the second feature vector [see ¶0937, disclosing people tend to aggregate around their likes, so that clique [255] members will often share similar behavioral traits [295], which can provide supporting evidence for the system's behavioral model [200] construction that an actor [220] matches a particular profile type. In other words, anomalous patterns for this behavioral trait [295] include, but are not limited to, a sudden change in an actor's [220] tendency to form cliques [255], and the inclusion of an actor [220] in one or more cliques [255] around another actor [220] who has previously been flagged--manually or automatically--as suspicious].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the recommendation system of Muralidhar with the techniques as taught by Dupont.  Doing so would have greatly enhanced Muralidhar by determining and/or identifying similar users that share similar behavioral traits.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vijayaraghavan et al. teaches categorization of user interactions into predefined hierarchical categories.
LuVogi et al. (‘110) teaches systems and methods for personalized generalized content recommendations.
LuVogi et al. (‘339) teaches user modeling for personalized generalized content recommendations.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165